 



Exhibit 10.33
DATED                       15 October 2007
OPPENHEIM IMMOBILIEN-
KAPITALANLAGEGESELLSCHAFT mbH
to
FOX WILLIAMS LLP
and
BACHE EQUITIES LIMITED
and
THOMAS WEISEL PARTNERS INTERNATIONAL LIMITED
and
THOMAS WEISEL PARTNERS GROUP INC
 
LICENCE TO ASSIGN UNDERLEASE
relating to Fifth Floor, Ten Dominion Street,
London EC2M 2EE
 
(NABARRO LOGO) [f36920f3692009.gif]
Lacon House
84 Theobald’s Road
London WC1X 8RW
Tel: +44 (0)20 7524 6000

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause   Subject matter   Page
1.
  DEFINITIONS     2  
2.
  INTERPRETATION     3  
3.
  CONSENT TO THE ASSIGNMENT     3  
4.
  AUTHORISED GUARANTEE AGREEMENT     4  
5.
  NOTIFICATION OF ASSIGNMENT     4  
6.
  GUARANTEE     4  
 
  General     4  
 
  Guarantee     4  
 
  Indemnity     5  
 
  No discharge of Assignee’s Guarantor     5  
 
  Waiver by Assignee’s Guarantor of its rights     6  
 
  Ultimate balance and suspense account     7  
 
  Assignee’s Guarantor to take a new lease     8  
 
  Supplementary provisions     9  
7.
  JURISDICTION     10  
8.
  GENERAL     10  
 
  SCHEDULE Form of authorised guarantee agreement to be entered into by the
Undertenant     11  

 



--------------------------------------------------------------------------------



 



LICENCE TO ASSIGN UNDERLEASE

DATE       15 OCTOBER 2007

PARTIES

(1)   OPPENHEIM IMMOBILIEN-KAPITALANLAGEGESELLSCHAFT mbH (a company incorporated
in Germany) of Marie-Curie Strasse 6, 65189 Wiesbaden, Germany, whose address
for service in the United Kingdom is care of Oppenheim Property Fund Management
Limited, 11 Hanover Square, London W1S 1YQ (the “Landlord”); and

(2)   FOX WILLIAMS LLP (registered number OC320160) the registered office of
which is at Ten Dominion Street, London EC2M 2EE (the “Tenant”); and

(3)   BACHE EQUITIES LIMITED (incorporated and registered in England and Wales
under company number 5695090), the registered office of which is at 9 Devonshire
Square, London EC2M 4HP (the “Undertenant”); and

(4)   THOMAS WEISEL PARTNERS INTERNATIONAL LIMITED (incorporated and registered
in England and Wales under company number 3719559), the registered office of
which is at 11 The Gardens, Pirbright, Woking, Surrey GU24 0JD (the “Assignee”);
and

(5)   THOMAS WEISEL PARTNERS GROUP INC (incorporated and registered in Delaware
under company number C2814019), the registered office of which is at One
Montgomery Street, 37th Floor, San Francisco CA 94104 (the “Assignee’s
Guarantor”).

RECITALS

(A)   The Landlord is entitled to the reversion immediately expectant on the
Term.

(B)   The Tenant is entitled to the reversion immediately expectant on the
Underlease Term.

(C)   The unexpired residue of the Term is vested in the Tenant.

(D)   The unexpired residue of the Underlease Term is vested in the Undertenant.

(E)   The Lease contains a covenant binding on the Tenant not to assign the
Lease without the written consent of the Landlord.

(F)   The Underlease contains a covenant binding on the Undertenant not to
assign the Underlease without the written consent of the Tenant, and the
Undertenant wishes to assign the Underlease to the Assignee.

1



--------------------------------------------------------------------------------



 



IT IS AGREED AS FOLLOWS:

1.   DEFINITIONS

In this licence (except where otherwise expressly provided) the following
definitions apply:
“Assignee”
means the fourth party to this licence;
“Assignee’s Guarantor”
means the fifth party to this licence;
“Assignment”
means the assignment of the Underlease by the Undertenant to the Assignee;
“Landlord”
means the first party to this licence and its successors in title and persons
entitled to the reversion immediately expectant on the termination of the Lease;
“Lease”
means a lease of the Premises dated 31 July 2001 and made between (1) Allied
Dunbar Assurance plc and (2) Paul Lawrence Osborne, Nigel Miller, Stephen Sidkin
and Mark Andrew Watson and any document supplemental to or varying such lease
whether entered into before or after the date of this licence and including this
licence;
“Premises”
means Ten Dominion Street, London EC2M 2EE, as more particularly described in
the Lease;
“Tenant”
means the second party to this licence;
“Term”
means the term of years created by the Lease and the period of any holding over;
“Underlease”
means an underlease of the Underlet Premises dated 8 June 2004 and made between
(1) Paul Lawrence Osborne, Nigel Miller, Stephen Sidkin and Mark Andrew Watson
and (2) Prudential-Bache International Limited and any document supplemental to
or varying such underlease whether entered into before or after the date of this
licence and including this licence;
“Underlease Term”
means the term of years created by the Underlease;

2



--------------------------------------------------------------------------------



 



“Underlet Premises”
means Fifth Floor, Ten Dominion Street, London EC2M 2EE, as more particularly
described in the Underlease;
“Undertenant”
means the third party to this licence.

2.   INTERPRETATION

2.1   The clause headings are for reference only and do not affect the
construction of this licence.

2.2   General words introduced by the word “other” do not have a restrictive
meaning by reason of being preceded by words indicating a particular class of
acts, things or matters.

2.3   Obligations owed by or to more than one person are owed by or to them
jointly and severally.

2.4   Unless otherwise specified, a reference to legislation (including
subordinate legislation) is to that legislation as consolidated, amended or
re-enacted from time to time and includes all orders, regulations consents,
licences, notices, bye-laws and codes of practice made or granted under such
legislation.

2.5   A reference to a person includes an individual, a corporation, company,
firm or partnership, government body or agency, whether or not legally capable
of holding land.

2.6   Words importing one gender include all other genders and words importing
the singular include the plural and vice versa.

2.7   Unless otherwise stated, a reference to a clause or schedule is to a
clause of or schedule to this licence and a clause includes a sub-clause.

2.8   Where a sum becomes payable, it shall be paid within three working days,
unless otherwise specified by the Landlord in writing.

3.   CONSENT TO THE ASSIGNMENT

3.1   The Landlord and the Tenant consent to the Assignment on the terms of this
licence.

3.2   The covenants and agreements in this licence on the part of the Tenant,
the Undertenant, the Assignee and the Assignee’s Guarantor are entered into by
them in consideration of the Landlord and the Tenant giving consent to the
Assignment.

3.3   If the Assignment has not been completed within one month from the date of
this licence or if the condition in clause 4 is not fulfilled, the consent given
in clause 3.1 will lapse and become void but without prejudice to the other
provisions of this licence.

3



--------------------------------------------------------------------------------



 



4.   AUTHORISED GUARANTEE AGREEMENT

It is a condition of the grant by the Landlord and the Tenant of consent to the
Assignment that the Undertenant executes and completes an authorised guarantee
agreement in the form set out in the Schedule to this licence, and delivers it
to the Tenant, no later than the date of the instrument of the Assignment, and
the Undertenant covenants with the Landlord and the Tenant so to do.

5.   NOTIFICATION OF ASSIGNMENT

The Assignee covenants with the Tenant, who in turn covenants with the Landlord,
to give written notice to the Landlord of completion of the Assignment within
one month of completion of the Assignment, and to provide to the Landlord a
certified copy of the completed Assignment, and to pay the Landlord’s
notification fee of fifty pounds (£50) plus value added tax or an amount equal
to value added tax.

6.   GUARANTEE

6.1   General

The Assignee’s Guarantor’s obligations under this clause 6 will take effect
immediately upon completion of the Assignment.

6.2   Guarantee

The Assignee’s Guarantor irrevocably and unconditionally guarantees to the
Landlord, the Tenant and the Undertenant:

6.2.1   that until such time as the Assignee is released pursuant to the
Landlord and Tenant (Covenants) Act 1995, the Rent and other sums due under the
Underlease will be duly and punctually paid, and that all the other obligations
of the Assignee under the Underlease will be duly complied with; and

6.2.2   the Assignee will comply with the obligations it enters into in any
authorised guarantee agreement entered into by it pursuant to the Underlease,

in any case whether during or after the end of the Underlease Term (however and
whenever it ends).

6.3   The Assignee’s Guarantor agrees that if at any time the Rent or other sums
due under the Underlease (or any authorised guarantee agreement entered into by
the Assignee pursuant to the Underlease) are not paid on their due date, or any
of the other obligations of the Assignee under the Underlease (or any authorised
guarantee agreement entered into by the Assignee pursuant to the Underlease) are
not duly complied with, it shall pay such Rent or other sum or comply with such
obligation as the case may be.   6.4   The Assignee’s Guarantor’s liability
under this deed shall be as principal debtor and not merely as surety.

4



--------------------------------------------------------------------------------



 



6.5   Indemnity       As a separate and independent obligation under this
licence, the Assignee’s Guarantor agrees to indemnify the Landlord, Tenant and
Undertenant and keep the Landlord, Tenant and Undertenant indemnified against
any cost, loss, claim, expense or liability arising out of or resulting from:

6.5.1   any failure of the Assignee duly and punctually to pay the Rent or any
other sums due under the Underlease or to comply with its obligations under the
Underlease (or any authorised guarantee agreement entered into by the Assignee
pursuant to the Underlease);   6.5.2   any of the obligations of the Assignee
under the Underlease (or any authorised guarantee agreement entered into by the
Assignee pursuant to the Underlease) being or becoming wholly or in part void,
voidable or unenforceable by the Landlord or the Tenant against the Assignee or
any other person;   6.5.3   the Underlease (or the Assignee’s obligations under
it) being disclaimed;   6.5.4   the Underlease being forfeit;   6.5.5   the
Underlease being surrendered by the Assignee acting by an Insolvency
Practitioner appointed to it or over it or in relation to any of its assets or
undertaking (whether such Insolvency Practitioner is appointed in England and
Wales or in any other jurisdiction and whether or not such Insolvency
Practitioner is appointed in relation to any or all of the Assignee’s assets in
England and Wales or in any other jurisdiction);   6.5.6   the Underlease being
varied or the obligations of the Assignee thereunder being in any way altered
without the consent of the Landlord or the Tenant by virtue of any arrangement
or composition or otherwise; or   6.5.7   the Assignee (being a company) ceasing
to exist (whether or not capable of reconstitution or reinstatement),

    and to pay to the Landlord and/or the Tenant and/or the Undertenant (as
appropriate) the amount of such cost, loss, claim expense or liability, whether
or not the Landlord or the Tenant or the Undertenant has sought to enforce any
rights or remedies against the Assignee or any other person who is liable.   6.6
  No discharge of Assignee’s Guarantor       Without prejudice to sub-section
18(3) of the Landlord and Tenant (Covenants) Act 1995, the Assignee’s
Guarantor’s liability under this licence shall be and remain in full force and
effect and will not be avoided, released, discharged or reduced nor will the
rights of the Landlord or the Tenant be prejudiced or affected by any of the
following:

6.6.1   any time, indulgence or concession granted by the Landlord and/or the
Tenant to the Assignee or to any other person who is liable;   6.6.2   the
Landlord and/or the Tenant dealing with, varying or failing to perfect or
enforce any of its rights or remedies against the Assignee or any other person
who is liable;   6.6.3   the existence of or dealing with, varying or failing to
perfect or enforce any security which may be or become available to the Landlord
and/or the Tenant;

5



--------------------------------------------------------------------------------



 



6.6.4   any act or neglect of the Landlord and/or the Tenant whereby the benefit
of any security or any right or remedy against any person who is liable is
released, lost or diminished;   6.6.5   any variation of, addition to or
reduction from the terms of the Underlease whether or not the same confers only
a personal right or obligation;   6.6.6   any invalid or ineffective payment by
the Assignee or any other person who is liable;   6.6.7   any right to set off
(whether legal or equitable), counterclaim or deduction which may have accrued
to the Assignee or the Assignee’s Guarantor;   6.6.8   any non-acceptance of the
Rent or other sums due under the Underlease, in circumstances in which the
Landlord and/or the Tenant has reason to suspect a breach of the tenant’s
obligations under the Underlease;   6.6.9   any waiver by the Landlord and/or
the Tenant of any right to forfeit the Underlease;   6.6.10   a surrender of
part of the Underlet Premises demised by the Underlease, except that the
Assignee’s Guarantor will have no liability in relation to the surrendered part
in respect of any period after the date of the surrender;   6.6.11   any death,
incapacity, disability or change in the constitution, status or name of the
Assignee, the Assignee’s Guarantor or of any other person who is liable or of
the Landlord and/or the Tenant;   6.6.12   any amalgamation or merger by the
Landlord, the Tenant or the Assignee with any other person, any restructuring or
the acquisition of the whole or any part of its assets or undertaking of the
Landlord, the Tenant or the Assignee by any other person;   6.6.13   the
Assignee or any other person who is liable entering into any voluntary
arrangement or composition with any of its creditors (whether or not such
arrangement or composition binds or is expressed to bind the Landlord and/or the
Tenant);   6.6.14   the appointment of any Insolvency Practitioner to, over or
in relation to any of the assets or undertaking of the Assignee (whether such
Insolvency Practitioner is appointed in England and Wales or in any other
jurisdiction and whether or not such Insolvency Practitioner is appointed in
relation to any or all of the Assignee’s assets in England and Wales or in any
other jurisdiction);   6.6.15   any provisions of the Underlease being or
becoming wholly or in part void, voidable or unenforceable by the Landlord
and/or the Tenant against the Assignee or any other person; or   6.6.16   any
other act, omission or thing by virtue of which, but for this provision, the
Assignee’s Guarantor would have avoided or been released or discharged from its
obligations under this licence in whole or in part, or the rights or remedies of
the Landlord and/or the Tenant would have been prejudiced or affected, other
than a release by deed entered into by the Landlord and/or the Tenant in
accordance with the terms of such deed,

    and the parties acknowledge that each of the matters listed above is
separate and independent and is not to be interpreted in the light of any other.
  6.7   Waiver by Assignee’s Guarantor of its rights

6.7.1   Until all the obligations of the Assignee’s Guarantor under this licence
have been paid, discharged or satisfied irrevocably and in full (and
notwithstanding payment of a

6



--------------------------------------------------------------------------------



 



    dividend in any liquidation or bankruptcy or under any compromise or
arrangement), the Assignee’s Guarantor agrees not, without the consent of the
Landlord and the Tenant, to:

  (a)   exercise any rights of reimbursement, indemnity or contribution against
the Assignee or any other person who is liable;     (b)   accept repayment in
whole or in part of any indebtedness now or hereafter due to the Assignee’s
Guarantor from the Assignee or from any other person who is liable;     (c)  
demand or accept any security from the Assignee or any other person who is
liable in respect of the obligations of the Assignee’s Guarantor under this
licence or in respect of any indebtedness due to the Assignee’s Guarantor from
the Assignee or any other person who is liable, and any security received by the
Assignee’s Guarantor in breach of the above or any such security held by the
Assignee’s Guarantor at the date of completion of the Assignment shall be held
by the Assignee’s Guarantor on trust for the Landlord and/or the Tenant and
delivered to the Landlord and/or the Tenant on demand;     (d)   claim any
set-off (whether legal or equitable), counterclaim or deduction against the
Assignee or any other person who is liable;     (e)   benefit or seek to benefit
from any security or other right or remedy now or hereafter held by or accruing
to the Landlord and/or the Tenant in respect of the liabilities guaranteed under
this licence or to exercise any right of subrogation; or     (f)   claim or
prove in competition with the Landlord and/or the Tenant in the liquidation,
bankruptcy or arrangement of the Assignee or any other person who is liable, or
have the benefit of or share in any payment or distribution from the same and
any money or other property received by the Assignee’s Guarantor in breach of
this shall be held by the Assignee’s Guarantor on trust for the Landlord and/or
the Tenant and delivered to the Landlord and/or the Tenant on demand.

6.7.2   The obligations of the Assignee’s Guarantor under this licence may be
enforced by the Landlord and/or the Tenant against the Assignee’s Guarantor at
its discretion and without enforcing or seeking to enforce its rights or
remedies against the Assignee or any other person who is liable or pursuing any
other right or remedy or having recourse to any security available to it.

6.8   Ultimate balance and suspense account

6.8.1   All dividends and moneys received by the Landlord and/or the Tenant from
the Assignee or any other person which are not paid into a suspense account and
which are capable of being applied by the Landlord and/or the Tenant in
satisfaction of the liabilities guaranteed under this licence will not prejudice
the right of the Landlord and/or the Tenant to recover from the Assignee’s
Guarantor the ultimate balance which, after receipt of such dividends and
moneys, may remain owing or be expressed to be owing to the Landlord and/or the
Tenant.   6.8.2   Any money received in respect of the liabilities guaranteed
under this licence may be placed to the credit of a suspense account (with a
view to preserving the rights of the Landlord and/or the Tenant to prove for the
whole of its claims against the Assignee or any other person who is liable)
and/or may be applied in or towards satisfaction of such

7



--------------------------------------------------------------------------------



 



    of the liabilities guaranteed under this licence as the Landlord and/or the
Tenant may from time to time conclusively determine in their absolute
discretion.

6.9   Assignee’s Guarantor to take a new lease

6.9.1   In this clause a “Relevant Event” is:

  (a)   the surrender of the Underlease by the tenant for the time being under
the Underlease acting by a Insolvency Practitioner appointed to it, over it or
in relation to any of its assets or undertaking (whether such Insolvency
Practitioner is appointed in England and Wales or in any other jurisdiction and
whether or not such Insolvency Practitioner is appointed in relation to any or
all of the Assignee’s assets in England and Wales or in any other jurisdiction);
or     (b)   the disclaimer of the Underlease, or of the obligations in it of
the tenant for the time being under the Underlease; or     (c)   the forfeiture
of the Underlease; or     (d)   the tenant for the time being under the
Underlease (being a company) ceasing to exist (whether or not it is capable of
being reconstituted or reinstated).

6.9.2   If a Relevant Event occurs the Assignee’s Guarantor agrees, at the
request of the Landlord and/or the Tenant made within 12 months following the
Landlord and/or the Tenant having notice of the Relevant Event, to take a new
lease of the Underlet Premises from the Tenant.   6.9.3   Such new lease shall:

  (a)   be for a term commencing on the date of the Relevant Event and be equal
to the unexpired residue of the Underlease Term (or the residue which would be
unexpired but for the Relevant Event) as at the date of the Relevant Event;    
(b)   reserve a rent equal to the Rent reserved under the Underlease immediately
before the Relevant Event;     (c)   have no provision for a rent-free period;  
  (d)   have no break clause;     (e)   otherwise be on the same terms as the
Underlease (mutatis mutandis); and     (f)   take effect from the date of the
Relevant Event.

6.9.4   The new lease will take effect subject to the Lease and the Underlease,
if and to the extent that they are still subsisting, and subject to any
underlease or other interest created or permitted by the tenant under the
Underlease at the time of the Relevant Event or its predecessors in title
thereto.   6.9.5   The Assignee’s Guarantor shall pay the Landlord’s and the
Tenant’s costs and expenses (on an indemnity basis) in connection with the grant
of such new lease and any consent and shall execute and deliver a counterpart of
it and any consent to the Landlord and the Tenant.   6.9.6   If the Landlord
and/or the Tenant do not require the Assignee’s Guarantor to take a new lease of
the Underlet Premises in circumstances other than where there has been a
disclaimer, the Assignee’s Guarantor shall nevertheless pay on demand to the
Tenant a sum equal to the Rent and other sums due under the Underlease which
would have been payable but for the Relevant Event in respect of the period from
the date of the



8



--------------------------------------------------------------------------------



 



    Relevant Event until 12 months after it or, if sooner, the date the Underlet
Premises are re-let.

6.10   Supplementary provisions

6.10.1   The provisions of clause 6 of this licence are in addition to any other
security or any other right or remedy held by or available to the Landlord
and/or the Tenant from time to time.   6.10.2   The Landlord and the Tenant are
under no obligation to take up or to maintain any other security in respect of
the liabilities guaranteed by this licence.   6.10.3   As and when called upon
to do so by either the Landlord, the Tenant or the Assignee, the Assignee’s
Guarantor shall enter into any document supplemental to the Underlease (by deed
if required) for the purpose of consenting to the Assignee entering into such
supplemental document and confirming that, subject only to sub-section 18(3) of
the Landlord and Tenant (Covenants) Act 1995, all the obligations of the
Assignee’s Guarantor will remain in full force and effect in respect of the
Underlease.   6.10.4   The Assignee’s Guarantor agrees to pay to the Landlord
and the Tenant on demand, and on an indemnity basis, all legal and other costs
and expenses and a sum equal to all value added tax thereon which may be payable
by the Landlord and the Tenant in relation to the enforcement of the Assignee’s
Guarantor’s obligations in this licence.   6.10.5   The Assignee’s Guarantor
agrees to pay interest on each amount due from it under this licence, at the
Interest Rate for the period starting with the date that such amount became due
from the Tenant and/or Assignee’s Guarantor (as the case may be) until payment
(both before and after any judgment) but provided that the Assignee’s Guarantor
shall not be liable to pay interest upon interest due from the Assignee and paid
by the Assignee’s Guarantor.   6.10.6   All payments to be made by the
Assignee’s Guarantor under this licence shall be made in full and the Assignee’s
Guarantor shall claim no allowance in respect of any set-off (whether legal or
equitable), counterclaim or deduction whatsoever whether accruing to the
Assignee’s Guarantor or to any other person.   6.10.7   Each of the provisions
of clause 6 is distinct and severable from the others, and if at any time one or
more such provisions is or becomes illegal, invalid or unenforceable (either
wholly or to any extent), the validity, legality and enforceability of the
remaining provisions (or the same provision to any other extent) will not be
affected or impaired.   6.10.8   Any notices given in connection with clause 6
of this licence must be in writing and will only be validly served if sent by
first class post, or registered post or by recorded delivery and addressed to
the Landlord or the Tenant or the Assignee or the Tenant’s Guarantor or the
Assignee’s Guarantor at its address given in this licence or, in the case of the
Landlord, at such other address as the Landlord has notified to the Assignee’s
Guarantor in writing. A notice sent by post from within the United Kingdom and
correctly addressed and properly stamped will be conclusively treated as having
been delivered two working days after posting.   6.10.9   This guarantee and
indemnity will enure for the benefit of the Landlord and the Tenant and their
successors in title without any need for express assignment.



9



--------------------------------------------------------------------------------



 



7.   JURISDICTION

7.1   Except where otherwise provided if any dispute shall arise between the
parties hereto with respect to the construction or effect of this licence or any
clause or thing therein or herein contained or the rights, duties or liabilities
of the parties under or by virtue of or arising out of or in consequence of the
Lease, the Underlease, the subject of this licence or any thing therein or
herein contained or any of such rights, duties and liabilities or otherwise in
connection with the demised premises or any proceedings instituted or prosecuted
or maintained it shall be determined by the English courts according to the laws
of England.   7.2   The High Court of Justice in England shall have jurisdiction
to entertain any action or proceedings whatsoever in respect of the Lease, the
Underlease, the subject of this licence or any of the provisions thereof or
hereof or any matter or thing arising thereunder or hereunder or by virtue or in
consequence thereof or hereof.

8.   GENERAL

8.1   This licence is supplemental and collateral to the Lease and the
Underlease and is a deed.   8.2   Neither this licence nor the Assignment will
release or lessen the liability under the Lease of the Tenant or under the
Underlease of the Undertenant or any other person, whether before or after the
date of this licence.   8.3   Any breach of the terms of this licence will give
rise to a right of re-entry under the Lease and the Underlease.   8.4   Unless
expressly stated nothing in this licence will create any rights in favour of any
person pursuant to the Contracts (Rights of Third Parties) Act 1999.

IN WITNESS of which this deed has been duly executed and is delivered on the
date written at the beginning of this deed.

10



--------------------------------------------------------------------------------



 



SCHEDULE
Form of authorised guarantee agreement to be entered into by the Undertenant
THIS GUARANTEE is made                the day of                     BETWEEN:
(1) (name of outgoing tenant) [of (address) (or as appropriate) the registered
office of which is at (address)] [Company Registration no ...] (‘the Guarantor’)
and
(2) (name of landlord) [of (address) (or as appropriate) the registered office
of which is at (address)] [Company Registration no ...] (‘the Landlord’)
NOW THIS DEED WITNESSES as follows:

1   DEFINITIONS AND INTERPRETATION

For all purposes of this guarantee the terms defined in this clause have the
meanings specified.

1.1   ‘The Assignee’

‘The Assignee’ means (insert name of incoming tenant).

1.2   ‘The Lease’

‘The Lease’ means the lease dated (date) and made between (name of original
landlord) and (name of original tenant) for a term of (number) years commencing
on and including (commencement date) [and varied by a deed dated (date) and made
between (names of parties)].

1.3   ‘The Demised Premises’

‘The Demised Premises’ means the premises demised by the Lease.

1.4   ‘The Liability Period’

‘The Liability Period’ means the period during which the Assignee is bound by
the tenant covenants of the Lease.

1.5   Terms from the Landlord and Tenant (Covenants) Act 1995

The expressions ‘authorised guarantee agreement’ and ‘tenant covenants’ have the
same meaning in this guarantee as in the Landlord and Tenant (Covenants) Act
1995 section 28(1).

1.6   References to Clauses

Any reference in this deed to a Clause without further designation is to be
construed as a reference to the Clause of this deed so numbered.

2   RECITALS

2.1   Consent required

By Clause (insert number) of the Lease, the Landlord’s consent to an assignment
of the Lease is required.

2.2   Agreement to consent

The Landlord has agreed to give consent to the assignment to the Assignee on
condition that the Guarantor enters into this guarantee.

2.3   Effective time

This guarantee takes effect only when the Lease is assigned to the Assignee.

11



--------------------------------------------------------------------------------



 



3   GUARANTOR’S COVENANTS

In consideration of the Landlord’s consent to the assignment, the Guarantor
covenants with the Landlord and without the need for any express assignment with
all his successors in title as set out in this Clause 3.

3.1   Payment and performance

The Assignee must punctually pay the rents reserved by the Lease and observe and
perform the covenants and other terms of it throughout the Liability Period, and
if at any time during the Liability Period the Assignee defaults in paying the
rents or in observing or performing any of the covenants or other terms of the
Lease the Guarantor must pay the rents and observe or perform the covenants or
terms in respect of which the Assignee is in default, and make good to the
Landlord on demand, and indemnify the Landlord against, all losses, damages,
costs and expenses resulting from such non-payment non-performance or
non-observance notwithstanding :
3.1.1
any time or indulgence granted by the Landlord to the Assignee, or any neglect
or forbearance of the Landlord in enforcing the payment of the rents or the
observance or performance of the covenants or other terms of the Lease, or any
refusal by the Landlord to accept rents tendered by or on behalf of the Assignee
at a time when the Landlord is entitled, or will after the service of a notice
under the Law of Property Act 1925 section 146 be entitled, to re-enter the
Demised Premises,
3.1.2
that the terms of the Lease may have been varied by agreement between the
parties with the consent of the Guarantor
3.1.3
that the Assignee has surrendered part of the Demised Premises, in which event
the liability of the Guarantor under the Lease is to continue in respect of the
part of the Demised Premises not surrendered after making any necessary
apportionments under the Law of Property Act 1925 section 140, and
3.1.4
anything else by which, but for this Clause 3.1, the Guarantor would have been
released.

3.2   New lease following disclaimer

If, during the Liability Period, any trustee in bankruptcy or liquidator of the
Assignee disclaims the Lease, the Guarantor must, if required by notice served
by the Landlord within 60 days of the Landlord’s becoming aware of the
disclaimer, take from the Landlord forthwith a lease of the Demised Premises for
the residue of the contractual term of the Lease as at the date of the
disclaimer, at the rent then being paid under the Lease and subject to the same
covenants and terms as in the Lease-except that the Guarantor need not ensure
that any other person is made a party to that lease as guarantor the new lease
to commence on the date of the disclaimer. The Guarantor must pay the proper
costs of the new lease and execute and deliver to the Landlord a counterpart of
it.

3.3   Payments following disclaimer

If, during the Liability Period, the Lease is disclaimed and for any reason the
Landlord does not require the Guarantor to accept a new lease of the Demised
Premises in accordance with Clause 3.2, the Guarantor must pay to the Landlord
on demand an amount equal to the rents reserved by the Lease for the period
commencing with the date of the disclaimer and ending on whichever is the
earlier of the date 6 months after the disclaimer the date, if any, on which the
Demised Premises are relet, and the end of the contractual term of the Lease.

4   LANDLORD’S COVENANT

The Landlord covenants with the Guarantor that he will notify the Guarantor in
writing within 7 days of being informed of the facts bringing the Liability
Period to an end.

12



--------------------------------------------------------------------------------



 



5   SEVERANCE

5.1   Severance of void provisions

Any provision of this deed rendered void by virtue of the Landlord and Tenant
(Covenants) Act 1995 section 25 is to be severed from all remaining provisions,
and the remaining provisions are to be preserved.

5.2   Limitation of provisions

If any provision in this deed extends beyond the limits permitted by the
Landlord and Tenant (Covenants) Act 1995 section 25, that provision is to be
varied so as not to extend beyond those limits.

13



--------------------------------------------------------------------------------



 



     
Signed as a deed on behalf of OPPENHEIM IMMOBILIEN-KAPITALANLAGEGESELLSCHAFT
mbH, a company incorporated in Germany, by [
   
] and [
   
     ], being persons who, in accordance with the laws of the territory, are
acting under the authority of the company:
   
 
  /s/ Peter W.J. Le Loux
 
  Authorised signatory  
 
  /s/ Mario Leissner
 
  Authorised signatory

14